Citation Nr: 0527259	
Decision Date: 10/06/05    Archive Date: 10/17/05

DOCKET NO.  00-10 850	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to a compensable rating for vocal cord 
dyskinesia.  

2.  Entitlement to a compensable rating for post-operative 
cervical stenosis due to dysplasia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel
INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1996 to August 1998.  This appeal is before the 
Board of Veterans' Appeals (Board) from a February 1999 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Los Angeles, California which, in 
pertinent part, granted service connection for vocal cord 
dyskinesia and post-operative cervical stenosis due to 
dysplasia, each rated noncompensable.  The appellant's claims 
file is now in the jurisdiction of the Chicago, Illinois RO.  
In December 2001 she testified at a Travel Board hearing 
before the undersigned.  In March 2002 the Board ordered 
development under authority then in effect.  In September 
2003, the case was remanded for RO initial consideration of 
the additional evidence received.  


FINDINGS OF FACT

1.  Throughout the entire appeal period, the veteran's vocal 
cord dyskinesia is not shown to have caused hoarseness or 
upper airway obstruction, or any other impairment of 
function.  

2.  Throughout the entire appeal period, it was never shown 
that the veteran's service-connected post operative cervical 
stenosis required continuous treatment.


CONCLUSIONS OF LAW

1.  A compensable rating is not warranted for vocal cord 
dyskinesia.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.20, 4.31, 4.97, Diagnostic Codes (Code) 6516, 6520 
(2004).

2.  A compensable rating is not warranted for post operative 
cervical stenosis due to dysplasia.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. § 4.116, Code 7612 (2004).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

Here, the February 1999 rating decision and the March 2000 
SOC (both predating enactment of the VCAA) explained what the 
record showed, why service connection was granted for the 
instant disorders, and why the respective ratings were 
assigned.  A March 2005 supplemental SOC (SSOC) first 
provided the veteran VCAA-type notice.  The SSOC advised the 
veteran as to what was necessary to establish entitlement to 
increased evaluations, and outlined the notice provisions of 
the VCAA as codified in 38 C.F.R. § 3.159, including advising 
the veteran what evidence VA would obtain, what evidence it 
was her responsibility to obtain, and that she should submit 
everything pertinent to her claims.  The SSOC also advised 
the veteran of the current posture of her claims.  

VCAA notice could not have possibly been provided to the 
appellant before the February 1999 rating decision (which 
preceded enactment).  In Pelegrini v. Principi, 18 Vet. App. 
112 (2004), the United States Court of Appeals for Veterans 
Claims (Court) held, in part, that VA did not err in not 
providing notice prior to VCAA enactment, but the veteran was 
entitled to content-complying notice, and the opportunity to 
fully participate in the adjudication process once notice was 
given.  The content of the notice provided to the appellant 
via the March 2005 SSOC fully complied with the notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  Furthermore, she has had ample opportunity to 
submit evidence and argument in support of her claims and to 
respond to VA notices, and to fully participate in the 
adjudicative process.  VA's notice requirements are met.

Regarding the "duty to assist," the RO has obtained the 
veteran's service medical records and extensive records of 
her postservice private medical care.  VA treatment records 
from the VA Medical Center (VAMC) in Chicago were sought, but 
the VAMC advised that no such records were found.  In 
November 2004 it was noted that attempts to obtain records 
from the Century ear, nose, and throat were not successful, 
and the veteran was asked to provide a VA Form 21-4142 
authorizing another request for the records.  She did not 
respond to the request.  "The duty to assist is not always a 
one-way street.  If a veteran (appellant) wishes help, [s]he 
cannot passively wait for it in those circumstances where 
[s]he may or should have information that is essential in 
obtaining the putative evidence."  See Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991).  She was afforded VA examinations, 
most recently in 2000.  VA attempted to schedule her for more 
contemporaneous an/or comprehensive examinations in May 2003, 
and in April 2004.  She cancelled the earlier examination 
(due to pregnancy), then failed to report for examination in 
April 2004 (without giving cause).  In these circumstances, 
rescheduling the examination would be pointless.  VA's duties 
to assist, including those mandated by the VCAA, are met.  
See also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

Factual Basis

Service medical records include a May 1998 Medical Board 
report, completed not long before the veteran's separation 
from service, showing a diagnosis of vocal cord dyskinesia.  
"Dyskinesia" is defined as "[d]ifficulty in performing 
voluntary movements."  Stedman's Medical Dictionary 553 
(27th ed. 2000).  

On November 1998 VA fee-basis examination the veteran claimed 
that symptoms of her gynecological disorder included lower 
abdominal cramping with diarrhea.  Genital examination was 
deferred at the veteran's request.  The diagnoses included 
cervical dysplasia (status post laser conization).  The 
examiner noted that the cervical dysplasia diagnosis was 
based entirely on the veteran's subjective accounts of 
symptoms.  The examiner added that the veteran's complaints 
of intermittent diarrhea with cramping abdominal pains were 
likely of gastrointestinal origin, and not due to cervical 
dysplasia.  

A November 1999 private medical letter shows that the veteran 
was seen for a consultation concerning a shortened cervix 
following a cone biopsy.  On examination it was noted that 
very little cervix was shown.  

Other private medical records pertain primarily to pre-natal 
treatment afforded the veteran.  A June 2000 report notes a 
diagnosis of cervical stenosis, and that the veteran 
underwent a cesarean section delivery.

On January 2000 VA ear, nose, throat (ENT) examination, it 
was noted that the veteran had complaints of vocal cord 
spasm, aggravated by ammonia capsule fumes, cigarettes.  
Examination (fiberoptic laryngoscopy), in pertinent part, 
revealed that the vocal cords were smooth, intact, and moved 
well.  The airway was clear.  The diagnoses included 
intermittent spasm of larynx, produced by vigorous exercise.  

On January 2000 VA gynecological examination pelvic 
examination could not be accomplished as the veteran was 
pregnant.  The diagnosis was cervical dysplasia, post laser 
cone, complicated by cervical stenosis.

An April 2000 private examination report shows, in pertinent 
part,  a diagnosis of history of vocal cord dyskinesia.  On 
examination the larynx was clear, and there was normal vocal 
cord mobility.  
A June 2000 private obstetrical summary shows that the 
veteran delivered a child by cesarean section.  

At her December 2001 hearing before the undersigned, the 
veteran testified that her vocal cord symptoms were 
exacerbated by any type of exertion.  She added that past 
pulmonary function tests had not adequately evaluated her 
problems as her vocal cord dysfunction was not "triggered" 
at these times.  See page 4 of hearing transcript.  She added 
that she had been told by doctors that her disorder mimics 
asthma.  Id.  

In November 2002, the veteran indicated that she could not 
appear for a compensation examination, as she was pregnant.  
She cancelled a May 2003 examination due to pregnancy.  She 
failed to report for gynecological examination scheduled in 
April 2004. 

Laws and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The Court has held that in claims for increased ratings, 
staged ratings may be warranted if the claim involves the 
initial rating assigned with a grant of service connection.  
See Fenderson v. West, 12 Vet. App. 119 (1999).  Here, both 
appeals are from the initial rating assigned with the grant 
of service connection in February 1999.  However, the 
disorders are not shown to have been other than static 
throughout the appeal period, and staged ratings are not 
indicated.

The veteran's statements describing his symptoms are 
considered to be competent evidence.  Espiritu, supra.  
However, these statements must be viewed in conjunction with 
the objective medical evidence (as required by the rating 
criteria).  There is no specific diagnostic code for vocal 
cord dyskinesia, and the disorder must be rated by analogy.  
38 C.F.R. § 4.20.   The impairment associated with vocal cord 
dyskinesia may include impairment of speech (with analogous 
rating under Code 6516, for laryngitis with hoarseness) and 
upper airway obstruction (with analogous rating under Code 
6520).  As no airway obstruction is shown, rating under Code 
6520 is not indicated.   See 38 C.F.R. § 4.97.  See also 38 
C.F.R. § 4.27 (unlisted disabilities requiring rating by 
analogy will be coded with the first two numbers of the 
schedule provisions for the most closely related body part 
and "99").  

Under 6516, a 30 percent disability evaluation is warranted 
for hoarseness, with thickening or nodules of cords, polyps, 
submucous infiltration, or pre-malignant changes on a biopsy; 
a 10 percent evaluation is warranted for hoarseness, with 
inflammation of the cords or mucous membrane.

The veteran's service-connected postoperative cervical 
stenosis due to dysplasia is rated under Code 7612 (for 
cervix injury), applying a general rating formula for 
disease, injury, or adhesions of female reproductive organs.  
A noncompensable (0 percent) rating is assigned when symptoms 
do not require continuous treatment; a 10 percent evaluation 
is assigned when symptoms require continuous treatment; and a 
30 percent evaluation is assigned when there is evidence that 
symptoms are not controlled by continuous treatment.  See 38 
C.F.R. § 4.116.  

When entitlement or continued entitlement to a benefit cannot 
be established or confirmed without a current VA examination 
or reexamination, and a claimant, without good cause, fails 
to report for such examination, or reexamination, in an 
original compensation claim, the claim shall be rated based 
on the evidence of record.  38 C.F.R. § 3.655.  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

Analysis

Vocal Cord Dyskinesia

Vocal cord dyskinesia warrants a compensable (analogous) 
rating when there is associated hoarseness (see Code 6516) or 
upper airway obstruction (see Code 6520).  Here, no 
hoarseness or airway obstruction (due to vocal cord 
dyskinesia) has been found.  Consequently, a 0 percent rating 
must be assigned.  See 38 C.F.R. § 4.31.  While, notably, the 
veteran has not been examined in a number of years, she has 
not report for (as mandated, see 38 C.F.R. § 3.326(a)), or 
has cancelled, more contemporaneous examinations.  

In summary, the competent evidence does not show that the 
vocal cord dyskinesis has caused any compensable impairment 
of function.  Consequently, the preponderance of the evidence 
is against the veteran's claim, and it must be denied.  

Cervical Stenosis

To warrant a compensable rating for this disability, the 
record must show that there is evidence of continuous 
treatment for the disability.  See 38 C.F.R. § 4.116, Code 
7612.  The record does not include any such evidence.  VA has 
attempted to have the veteran examined for this disability, 
but over the years she has either could not be examined/or 
cancelled the scheduled examination because she was pregnant, 
or has failed to report.  Either way, the competent (medical) 
evidence of record does not show that the appellant has 
manifestations of this disability (continuous treatment) that 
would warrant a compensable rating.  Accordingly, the claim 
must be denied.  

The preponderance of the evidence is against the claim for a 
compensable rating for post operative cervical stenosis due 
to dysplasia, and the claim is denied.


ORDER

A compensable rating for vocal cord dyskinesia is denied.

A compensable rating for post operative cervical stenosis due 
to dysplasia is denied.



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


